PER CURIAM.
The Appellant has appealed from a judgment and sentence entered after he was found guilty by a jury of entering without breaking with intent to commit a misdemeanor. Appellant has raised as his sole point on appeal the question of whether the evidence is sufficient to sustain a conviction for the crime which the jury found that he committed. After careful reading of the testimony in this case we feel convinced that there is competent substantial evidence which, if believed by the jury, is sufficient to support the judgment and sentence appealed. Therefore, we hereby- af*919firm the judgment and sentence entered by the lower court. Lee v. State, 153 So.2d 351 (Fla.App. 1st 1963); Hicks v. State, 138 So.2d 101 (Fla.App.2d 1962).
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.